Execution Version


REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 3, 2010,
by and among Hyperdynamics Corporation, a corporation organized under the laws
of the State of Delaware, with its principal offices at 12012 Wickchester Lane,
Suite 475, Houston, Texas 77079. (the “Company”), and the undersigned buyers
(each, a “Buyer,” and collectively, the “Buyers”).
 
WHEREAS:
 
A.          In connection with the Stock Purchase Agreement by and among the
parties hereto of even date herewith (the “Stock Purchase Agreement”), the
Company has agreed, upon the terms and subject to the conditions of the Stock
Purchase Agreement, to issue and sell on the date hereof to each Buyer shares
(the “Common Shares”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”).
 
B.           To induce the Buyers to execute and deliver the Stock Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:
 
1.      Definitions.
 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Stock Purchase Agreement.  As used in this
Agreement, the following terms shall have the following meanings:
 
a.      “Affiliate” of the Company means any Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Company.
 
b.      “Business Day” means any day other than Saturday, Sunday or any other
day on which commercial banks in the City of Houston are authorized or required
by law to remain closed.
 
c.      “Closing Date” shall have the meaning set forth in the Stock Purchase
Agreement.
 
 
 

--------------------------------------------------------------------------------

 

d.      “Delay Period” means, with respect to any obligation to keep any
Registration Statement or prospectus contained therein usable for resales
pursuant to Section 3, the shortest period of time determined in good faith by
the Company to be necessary for such purpose when there exist circumstances
relating to a material pending development, including but not limited to, a
pending or contemplated material acquisition or merger or other material
transaction or similar event, which would require disclosure by the Company in
such Registration Statement or the prospectus contained therein of material
information which the Company determines in good faith that it has a bona fide
business purpose for keeping confidential and non-public, and the non-disclosure
of which in such Registration Statement or prospectus contained therein might
cause such Registration Statement or prospectus contained therein to fail to
comply with applicable disclosure requirements. 
 
e.      “Effective Date” means the date the Registration Statement has been
declared effective by the SEC.
 
f.      “Effectiveness Deadline” means, with respect to the initial Registration
Statement required to be filed hereunder, the earlier of: (i) the date that is
120 days after the Final Closing; and (ii) the 5th trading day following the
date on which the Company is notified by the SEC that the Registration Statement
will not be reviewed or is no longer subject to further comments and review.
 
g.      “Filing Deadline” means the date that is 30 days after the Final
Closing.
 
h.      “Final Closing” means the last day on which the Company issues Common
Shares pursuant to the Stock Purchase Agreement.
 
i.       “Investor” means a Buyer or any transferee or assignee thereof to whom
a Buyer assigns its rights under this Agreement and who agrees to become
irrevocably and unconditionally bound by the provisions of this Agreement in
accordance with Section 9 and any transferee or assignee thereof to whom a
transferee or assignee assigns its rights under this Agreement and who agrees to
become irrevocably and unconditionally bound by the provisions of this Agreement
in accordance with Section 9.
 
j.       “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
k.      “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements in material
compliance with the 1933 Act and pursuant to Rule 415 and the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.
 
l.       “Registrable Securities” means (i) the Common Shares and (ii) any
shares of capital stock issued or issuable with respect to the Common Shares as
a result of any stock split, stock dividend, recapitalization, exchange or
similar event or otherwise; provided, however, that any Common Shares deemed to
be Registrable Securities shall cease to be, or cease to be deemed, Registrable
Securities at such date that such Common Shares shall be eligible for resale or
transfer without further restriction pursuant to Rule 144 (or any successor
thereto) under the 1933 Act.
 
 
2

--------------------------------------------------------------------------------

 
 
m.     “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.
 
n.      “Required Holders” means the holders of at least 100% of the Registrable
Securities.
 
o.      “Required Registration Amount” for the Registration Statement means the
number of Common Shares issued pursuant to the Stock Purchase Agreement.
 
p.      “Rule 415” means Rule 415 promulgated under the 1933 Act or any
successor rule providing for offering securities on a continuous or delayed
basis.
 
q.      “SEC” means the United States Securities and Exchange Commission.
 
2.      Registration.
 
a.      Mandatory Registration.  The Company shall use commercially reasonable
efforts to prepare, and, as soon as practicable but in no event later than the
Filing Deadline, file with the SEC the Registration Statement on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case, the Registration Statement
shall be on another appropriate form in accordance herewith), the resale of at
least the number of shares of Common Stock equal to the Required Registration
Amount determined as of date the Registration Statement is initially filed with
the SEC.  The Registration Statement shall contain (except if otherwise directed
by the Required Holders) the “Selling Stockholders” and “Plan of Distribution”
sections in substantially the form attached hereto as Exhibit B.  The Company
shall use its commercially reasonable efforts to have the Registration Statement
declared effective by the SEC as soon as practicable, but in no event later than
the Effectiveness Deadline.  By 9:30 am on the second Business Day following the
Effective Date, the Company shall file with the SEC in accordance with Rule 424
under the 1933 Act the final prospectus to be used in connection with sales
pursuant to such Registration Statement.
 
b.      Legal Counsel.  The Required Holders shall have the right to select one
legal counsel to review and oversee any registration pursuant to this Section 2
(“Legal Counsel”) and the Company shall pay the reasonable costs and expenses of
the Legal Counsel.  The Company and Legal Counsel shall reasonably cooperate
with each other in performing the Company’s obligations under this Agreement.
 
c.      Ineligibility for Form S-3.  In the event that Form S-3 is not available
for the registration of the resale of Registrable Securities hereunder, the
Company shall undertake to register the Registrable Securities on Form S-3 as
soon as reasonably practicable after such form is available, provided that the
Company shall use its commercially reasonable efforts to maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the SEC.
 
 
3

--------------------------------------------------------------------------------

 

d.      Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.  If (i) a Registration Statement covering all of the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this Agreement is (A) not filed with the SEC on or
before the Filing Deadline (a “Filing Failure”) or (B) not declared effective by
the SEC on or before the Effectiveness Deadline (an “Effectiveness Failure”) or
(ii) on any day after the Effective Date sales of all of the Registrable
Securities required to be included on such Registration Statement cannot be made
(other than during a Delay Period in compliance with Section 3(n)) pursuant to
such Registration Statement (including, without limitation, because of a failure
to keep such Registration Statement effective, to disclose such information as
is necessary for sales to be made pursuant to such Registration Statement or to
register a sufficient number of shares of Common Stock) (a “Maintenance
Failure”) then, as partial relief for the damages to any holder by reason of any
such delay in or reduction of its ability to sell the underlying shares of
Common Stock (which remedy shall not be exclusive of any other remedies
available at law or in equity), the Company shall pay to each holder of
Registrable Securities relating to such Registration Statement an amount in cash
equal to one percent (1.00%) of the aggregate Purchase Price (as such term is
defined in the Stock Purchase Agreement) of such Investor’s Registrable
Securities included in such Registration Statement on each of the following
dates: (i) the day of a Filing Failure and on every thirtieth day (pro rated for
periods totaling less than thirty (30) days) thereafter until such Filing
Failure is cured; (ii) the day of an Effectiveness Failure and on every
thirtieth day (pro rated for periods totaling less than thirty (30) days)
thereafter until such Effectiveness Failure is cured; and (iii) the initial day
of a Maintenance Failure and on every thirtieth day (pro rated for periods
totaling less than thirty (30) days) thereafter until such Maintenance Failure
is cured.  The payments to which a holder shall be entitled pursuant to this
Section 2(d) are referred to herein as “Registration Delay
Payments.”  Registration Delay Payments shall be paid on the earlier of (I) the
last day of the calendar month during which such Registration Delay Payments are
incurred and (II) the third Business Day after the event or failure giving rise
to the Registration Delay Payments is cured.  In the event the Company fails to
make Registration Delay Payments in a timely manner, such Registration Delay
Payments shall bear interest at the rate of 0.50 percent (0.50%) per month
(prorated for partial months) until paid in full.  Notwithstanding anything
herein or in the Stock Purchase Agreement to the contrary, in no event shall the
aggregate amount of Registration Delay Payments exceed, in the aggregate, ten
percent (10.00%) of the aggregate Purchase Price of the Common Shares.
 
3.      Related Obligations.
 
At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a) or 2(c), the Company will use its commercially
reasonable efforts to effect the registration of the Registrable Securities in
accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:
 
 
4

--------------------------------------------------------------------------------

 

a.      The Company shall submit to the SEC, within five (5) Business Days after
the Company learns that no review of a particular Registration Statement will be
made by the staff of the SEC or that the staff has no further comments on a
particular Registration Statement, as the case may be, a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than 48 hours after the submission of such request, unless the Company
determines, in its sole discretion that, notwithstanding such clearance, it is
required to amend the Registration Statement under the rules and regulations
under the 1933 Act, in which case the Company will use its commercially
reasonable efforts to amend the Registration Statement as promptly as
practicable, address any comments the staff may have with respect to the amended
Registration Statement and request acceleration of the Registration Statement
within five (5) Business Days after it learns that the staff has no further
comments.  The Company shall keep each Registration Statement effective pursuant
to Rule 415 at all times until the earlier of (i) the date as of which the
Investors may sell all of the Registrable Securities covered by such
Registration Statement without restriction pursuant to Rule 144 (or any
successor thereto) promulgated under the 1933 Act or (ii) the date on which the
Investors shall have sold all of the Registrable Securities covered by such
Registration Statement (the “Registration Period”).  The Company shall ensure
that each Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading.
 
b.      The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be reasonably necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply in all material respects with the provisions of the 1933 Act
with respect to the disposition of all Registrable Securities of the Company
covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement.  In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-Q, Form 10-K, or any analogous report under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.
 
c.      The Company shall permit Legal Counsel to review and comment upon (i) a
Registration Statement at least four Business Days prior to its filing with the
SEC and (ii) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K and any similar or successor reports).  Unless
otherwise publicly available through the EDGAR database, the Company shall
furnish to Legal Counsel, (i) copies of any correspondence from the SEC or the
staff of the SEC to the Company or its representatives relating to any
Registration Statement, (ii) promptly after the same is prepared and filed with
the SEC, one copy of any Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference, if requested by an Investor, and all exhibits and (iii) upon the
effectiveness of any Registration Statement, one copy of the prospectus included
in such Registration Statement and all amendments and supplements thereto.  The
Company shall reasonably cooperate with Legal Counsel in performing the
Company’s obligations pursuant to this Section 3.
 
 
5

--------------------------------------------------------------------------------

 
 
d.      Unless otherwise publicly available through the EDGAR database, the
Company shall furnish to each Investor whose Registrable Securities are included
in any Registration Statement, (i) promptly after the same is prepared and filed
with the SEC, at least one copy of such Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, all
exhibits and each preliminary prospectus, (ii) upon the effectiveness of any
Registration Statement, one copy of the prospectus included in such Registration
Statement and all amendments and supplements thereto (or such other number of
copies as such Investor may reasonably request) and (iii) such other documents,
including copies of any preliminary or final prospectus, as such Investor may
reasonably request from time to time in order to facilitate the disposition of
the Registrable Securities owned by such Investor.
 
e.      The Company shall use its commercially reasonable efforts to (i)
register and qualify, unless an exemption from registration and qualification
applies, the resale by Investors of the Registrable Securities covered by a
Registration Statement under such other securities or “blue sky” laws of all
applicable jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be reasonably
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction.  The Company shall as promptly as
reasonably practicable, notify Legal Counsel and each Investor who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.
 
f.      The Company shall notify Legal Counsel and each Investor in writing of
the happening of any event, as promptly as reasonably practicable after becoming
aware of such event, as a result of which the prospectus included in a
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (provided that in no event shall such
notice contain any material, nonpublic information), and promptly prepare a
supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and unless otherwise publicly available through the EDGAR
database, deliver one copy of such supplement or amendment to Legal Counsel and
each Investor (or such other number of copies as Legal Counsel or such Investor
may reasonably request).  The Company shall also as promptly as reasonably
practicable notify Legal Counsel and each Investor in writing (i) when a
prospectus or any prospectus supplement, other than a prospectus supplement
filed solely to identify a new selling securityholder, or post-effective
amendment has been filed, and when a Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Legal Counsel and each Investor by facsimile
on the same day of such effectiveness and by overnight mail), (ii) of any
request by the SEC for amendments or supplements to a Registration Statement or
related prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate.
 
 
6

--------------------------------------------------------------------------------

 
 
g.      The Company shall use its commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension as
promptly as reasonably practicable and to notify Legal Counsel and each Investor
who holds Registrable Securities being sold of the issuance of such order and
the resolution thereof or its receipt of actual notice of the initiation or
threat of any proceeding for such purpose.
 
h.      The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent jurisdiction
or (iv) such information has been made generally available to the public other
than by disclosure in violation of this Agreement or any other agreement.  The
Company agrees that it shall, upon learning that disclosure of such information
concerning an Investor is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to
such Investor and allow such Investor, at the Investor’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.
 
i.      The Company shall use its commercially reasonable efforts to cause all
of the Registrable Securities covered by a Registration Statement to be listed
on the NYSE Amex securities exchange.  The Company shall pay all fees and
expenses in connection with satisfying its obligation under this Section 3(i).
 
j.      The Company shall reasonably cooperate with the Investors who hold
Registrable Securities being offered and, to the extent applicable, facilitate
the timely preparation and delivery of certificates (not bearing any restrictive
legend) representing the Registrable Securities to be offered pursuant to a
Registration Statement and enable such certificates to be in such denominations
or amounts, as the case may be, as the Investors may reasonably request and
registered in such names as the Investors may request.
 
k.      The Company shall use its commercially reasonable efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.
 
 
7

--------------------------------------------------------------------------------

 
 
l.       The Company shall otherwise use its commercially reasonable efforts to
comply in all material respects with all applicable rules and regulations of the
SEC in connection with any registration hereunder.
 
m.     Within three (3) Business Days after a Registration Statement which
covers Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to Legal Counsel on
behalf of the Investors whose Registrable Securities are included in such
Registration Statement) confirmation that such Registration Statement has been
declared effective by the SEC in the form attached hereto as Exhibit A.
 
n.     Effectiveness Requirement; Delay Period.
 
 (1) Effectiveness Requirement.  The Company agrees to use its commercially
reasonable efforts to keep each Registration Statement continuously effective
and the prospectus included in such Registration Statement usable for resales
for a period commencing on the date that such Registration Statement is
initially declared effective by the SEC and terminating on the date when all of
the Registrable Securities covered by such Registration Statement have been sold
pursuant to such Registration Statement or cease to be Registrable Securities
(the “Effectiveness Period”); provided, however, that the Company shall be
permitted to suspend the sales of Registrable Securities during any Delay
Period.
 
 (2) Delay Period.  A Delay Period shall commence on and include the date that
the Company gives written notice (a “Delay Notice”) to the Investors that such
Registration Statement or any prospectus contained therein is no longer usable
as a result of a material pending development and shall end on the date when the
Investors are advised in writing by the Company that the current Delay Period
has terminated (it being understood that the Company shall provide such notice
to all Investors promptly upon making the determination that the Delay Period
has ended); provided, however, that the Company shall not be entitled to Delay
Periods having durations that exceed 30 days consecutively or 90 days in any
calendar year.  The Company covenants and agrees that it shall not deliver a
Delay Notice with respect to a Delay Period unless Company officers and
directors are also prohibited by the Company for the duration of such Delay
Period from effecting any public sales of shares of Common Stock beneficially
owned by them.  The Company represents that it has no knowledge of any
circumstance that would reasonably be expected at the time of the effectiveness
of any Registration Statement to cause the Company to exercise its rights under
this Section 3(n).
 
 (3) Notice.  The Company shall, in the event such Registration Statement is
declared effective, provide to each Investor a reasonable number of copies of
the prospectus which is a part of such Registration Statement (unless otherwise
publicly available through the EDGAR database), notify each such Investor when
such Registration Statement has become effective and take such other actions as
are required to permit unrestricted resales of the Registrable Securities.  The
Company further agrees to supplement or amend each Registration Statement if and
as required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Registration Statement or by the
1933 Act or by any other rules and regulations thereunder for registrations.
 
 
8

--------------------------------------------------------------------------------

 
 
 (4) Effective Registration Statement. A Registration Statement shall not be
deemed to have become effective unless it has been declared effective by the
SEC; provided, however, that if, after it has been declared effective, the
offering of Registrable Securities pursuant to such Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Registration Statement
shall be deemed not to have been effective during the period of such
interference, until the offering of Registrable Securities pursuant to such
Registration Statement may legally resume.
 
4.      Obligations of the Investors.
 
a.      At least four Business Days prior to the first anticipated filing date
of a Registration Statement, the Company shall notify each Investor of the
information the Company requires from each such Investor if such Investor elects
to have any of such Investor’s Registrable Securities included in such
Registration Statement.  It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
furnish to the Company at least two Business Days prior to the filing of a
Registration Statement (or any amendment or supplement thereto) such information
regarding itself, the Registrable Securities held by it and to be sold and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect and maintain the effectiveness of the
registration of such Registrable Securities and such information as the Company
may, after conferring with its counsel with regard to information relating to
the Investors that would be required by the SEC to be included in such
Registration Statement or prospectus included therein, reasonably request for
inclusion in such Registration Statement or prospectus included therein.  The
Investors shall execute such documents in connection with such registration as
the Company may reasonably request, including without limitation, a
questionnaire in substantially the form attached to this Agreement as Exhibit
C.  Each Investor as to which any registration is being effected agrees to
promptly furnish to the Company all information with respect to such Investor
necessary to make the information previously furnished to the Company by such
Investor not materially misleading.
 
b.      Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.
 
c.      Each Investor agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investor’s receipt of notice that (i) the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of 3(f) has been filed with the SEC; (ii) no supplement or amendment is
required; or (iii) advised in writing by the Company that the use of the
applicable prospectus may be resumed.  Notwithstanding anything to the contrary,
the Company shall cause its transfer agent to deliver unlegended shares of
Common Stock to a transferee of an Investor in accordance with the terms of the
Stock Purchase Agreement in connection with any sale of Registrable Securities
with respect to which an Investor has entered into a contract for sale prior to
the Investor’s receipt of a notice from the Company of the happening of any
event of the kind described in Section 3(g) or the first sentence of 3(f) and
for which the Investor has not yet settled.
 
 
9

--------------------------------------------------------------------------------

 
 
d.      Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.
 
5.      Expenses of Registration.
 
All reasonable expenses, other than underwriting discounts, brokerage fees and
commissions incurred in connection with registrations, filings or qualifications
pursuant to Sections 2 and 3, including, without limitation, all registration,
listing and qualifications fees, printers and accounting fees, and fees and
disbursements of counsel for the Company, shall be paid by the Company.
 
6.      Indemnification.
 
In the event any Registrable Securities are included in a Registration Statement
under this Agreement:
 
 
10

--------------------------------------------------------------------------------

 

a.      To the fullest extent permitted by law, the Company shall, and hereby
does, indemnify, hold harmless and defend each Investor, the directors,
officers, members, partners, employees, agents, representatives of, and each
Person, if any, who controls any Investor within the meaning of the 1933 Act or
the 1934 Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon:  (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in the light of the circumstances under which
the statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, “Violations”), except to the extent, but only to the extent: (A)
such Violations which occur in reliance upon and in conformity with information
regarding such Investor furnished in writing to the Company by such Investor for
use therein, or to the extent that such information relates to such Investor or
such Investor’s proposed method of distribution of Registrable Securities and
was reviewed and expressly approved in writing by such Investor for use in the
Registration Statement or any amendment thereto, such prospectus or such form of
prospectus or in any amendment or supplement thereto (it being understood that
the Investor has approved Exhibit B hereto for this purpose); or (B) in the case
of an occurrence of an event of the type specified in Sections 3(f) and (g), the
use by such Investor of an outdated or defective prospectus after the Company
has notified such Investor in writing that the prospectus is outdated or
defective and prior to the receipt by such Investor of the advice contemplated
under Section 4(c)(iii) hereof.  Subject to Section 6(c), the Company will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Person in connection with investigating or defending any Claim.  Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a) shall not apply to amounts paid in settlement of
a Claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld or delayed.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 9.
 
b.      In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed, provided, further, however, that the Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9.
 
 
11

--------------------------------------------------------------------------------

 
 
c.      Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party if,
in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding.  In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Investors holding at least all of the
Registrable Securities included in the Registration Statement to which the Claim
relates.  The Indemnified Party or Indemnified Person shall cooperate fully with
the indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or Claim.  The indemnifying
party shall keep the Indemnified Party or Indemnified Person reasonably apprised
at all times as to the status of the defense or any settlement negotiations with
respect thereto.  No indemnifying party shall be liable for any settlement of
any action, claim or proceeding effected without its prior written consent;
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent.  No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation, and such settlement shall not include
any admission as to fault on the part of the Indemnified Party.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made.  The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is materially prejudiced in its ability to
defend such action.
 
d.      The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.
 
 
12

--------------------------------------------------------------------------------

 
 
e.      The indemnity agreements contained herein shall be in addition to  (i)
any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
7.      Contribution.
 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities, which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale, shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.
 
8.      Rule 144.
 
a.      With a view to making available to the Investors the benefits of Rule
144 promulgated under the 1933 Act or any other similar rule or regulation of
the SEC that may at any time permit the Investors to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees to
make and keep public information available, as those terms are understood and
defined in Rule 144.
 
9.      Assignment of Registration Rights.
 
The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Stock Purchase Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
10.    Amendment of Registration Rights.
 
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the holders of
100% of the Registrable Securities.  Any amendment or waiver effected in
accordance with this Section 10 shall be binding upon each Investor and the
Company.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Registrable Securities.  No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.
 
11.    Miscellaneous.
 
a.      A Person is deemed to be a holder of Registrable Securities whenever
such Person owns or is deemed to own of record such Registrable Securities.  If
the Company receives conflicting instructions, notices or elections from two or
more Persons with respect to the same Registrable Securities, the Company shall
act upon the basis of instructions, notice or election received from the such
record owner of such Registrable Securities.
 
b.      Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:
 
If to the Company:


Hyperdynamics Corporation
12012 Wickchester Lane, Suite 475
Houston, TX 77079

 
Telephone:
(713) 353-9400

 
Facsimile:
(713) 353-9421

Attention:  Paolo Amoruso, Esq.


with a copy to:
 
Patton Boggs LLP
1801 California Street, Suite 4900
Denver, Colorado  80202

 
Telephone:
(303) 894-6169

 
Facsimile:
(303)894-9239

 
Attention:
Robert M. Bearman, Esq.

 
If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
 
14

--------------------------------------------------------------------------------

 
 
c.      Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
 
d.      All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
e.      This Agreement, the other Transaction Documents (as defined in the Stock
Purchase Agreement) and the instruments referenced herein and therein constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and
therein.  This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.
 
f.      Subject to the requirements of Section 9, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto.
 
 
15

--------------------------------------------------------------------------------

 
 
g.      The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.
 
h.      This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement.  This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.
 
i.       Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
j.      All consents and other determinations required to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the determination of the Required Holders.
 
k.      The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.
 
l.      This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.
 
m.     The obligations of each Investor hereunder are several and not joint with
the obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other
Investor.  Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.  Each
Investor confirms that it has independently participated in the negotiation and
drafting of this Agreement and has received the advice (or has had the
opportunity to seek advice) of its own counsel and advisors.
 
n.      Currency.  As used herein, “Dollar,” “US Dollar” and “$” each mean the
lawful money of the United States.
 
[Signature Pages Follow]

 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
COMPANY:
     
HYPERDYNAMICS CORPORATION
     
By: 
  
   
Name:
   
Title:

 
 
17

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
     
[BUYERS]
     
By:
  
 
Name:
   
Title:
 

 
 
18

--------------------------------------------------------------------------------

 